Citation Nr: 1009169	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for hearing loss of the 
left ear.  

4.  Entitlement to an initial compensable rating for 
perforation of the tympanic membrane with conductive hearing 
loss of the right ear.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to April 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2009, the Veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge (VLJ) at 
the RO.  A copy of the transcript of the hearing is of 
record.  

The issues of entitlement to service connection for a 
thoracolumbar spine disability and for a cervical spine 
disability are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A left ear hearing loss disability for VA compensation 
purposes is not currently shown.  

2.  The service-connected perforation of the tympanic 
membrane with conductive hearing loss of the right ear is 
manifested by audiometric test results corresponding to a 
numeric designation no worse than Level I.  


CONCLUSIONS OF LAW

1.  A chronic left ear hearing loss disability was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  

2.  The criteria for an initial compensable rating for 
perforation of the tympanic membrane with conductive hearing 
loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 
(DC) 6100; 4.86; 4.87, DC 6211 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A July 2006 
letter provided similar information with respect to right 
conductive hearing loss as well as advising the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.

With respect to the left ear hearing loss, to the extent the 
Veteran may be claiming this is related to the service-
connected right ear disability, the Board notes that the 
Veteran has not been provided VCAA notice on establishing 
secondary service connection for that disability.  However, 
as will be shown below, the preponderance of the evidence 
fails to show the Veteran currently suffers from hearing loss 
disability in the left ear.  The Veteran was provided 
sufficient VCAA notice on the need to establish a current 
disability to substantiate his claim.  Thus, any deficiency 
in the notice with regard to a claim for secondary service 
connection is harmless error.

With respect to the claim for a higher initial rating for 
perforation of the tympanic membrane with conductive hearing 
loss of the right ear, the Board notes that VCAA notice 
pertaining to establishing a higher rating was provided in 
May 2009.  Regardless, the appeal arises from the initial 
award of service connection.  In Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, post service 
treatment records, VA examination reports, and hearing 
testimony. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence as 
well as written argument and hearing testimony.  Therefore, 
he was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to these claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



	A.  Service Connection For Hearing Loss Of The Left Ear

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Also, service connection for certain diseases, such as an 
organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  

With regard to hearing loss in particular, hearing impairment 
is considered a disability for VA compensation purposes when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Further, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

In the current appeal, the Veteran contends that hearing loss 
in the left ear is due to his military service or is related 
to his service-connected right ear disability.  Specifically, 
he maintains that, when he hears something on his right side, 
he strains with his left ear to hear properly.  

Service treatment records are negative for complaints of, 
treatment for, or findings of left ear hearing loss.  The 
Veteran was discharged from active duty in April 2000.  

According to post-service medical records, VA authorized 
audiological testing completed in October 2005 showed 
30 decibels, 30 decibels, 30 decibels, 40 decibels, and 
45 decibels in the Veteran's left ear at 500, 1000, 2000, 
3000, and 4000 Hertz (Hz).  The speech recognition score for 
his left ear was 100 percent.  However, it was noted that the 
Veteran had excessive cerumen in the left ear.

Subsequently, however, in an April 2006 private audiogram, 
the graph, while not interpreted, appears to show thresholds 
below 30 decibels, with all but one below 20 decibels at 
frequencies between 1000 and 4000 Hertz.

In June 2009, the Veteran underwent another VA authorized 
audiological evaluation.  Significantly, this audiological 
evaluation fails to show evidence of an impaired hearing 
disability in his left ear for VA compensation purposes.  See 
38 C.F.R. § 3.385.  The audiological results shown at that 
time were 10 decibels, 10 decibels, 15 decibels, 15 decibels, 
and 20 decibels in his left ear at 500, 1000, 2000, 3000, or 
4000 Hz.  The speech recognition score for his left ear was 
96 percent.  In fact, the examiner concluded that the 
audiological testing results were within normal limits for 
the Veteran's left ear.  

The Board has considered the Veteran's complaints of left ear 
hearing problems.  While he is competent to report symptoms, 
the matters of the diagnosis of hearing loss and the etiology 
of any such diagnosed disorder require medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on a medical diagnosis or 
medical causation, and the Board may not accept his 
unsupported lay speculation with regard to these matters.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

While the findings of the October 2005 audiological 
examination reflect an impaired hearing disability in the 
Veteran's left ear for VA compensation purposes, subsequent 
testing reflects hearing which does not meet the criteria for 
hearing loss disability under 38 C.F.R. § 3.385.  The Board 
notes that the findings on the October 2005 audiogram were 
obtained when the Veteran had excessive cerumen in the ear.  
A private audiological evaluation a few months later does not 
appear to reflect findings consistent with hearing loss 
disability under 38 C.F.R. § 3.385.  Of particular 
significance in the present case, however, is the fact that 
the most recent audiological examination indicates that the 
Veteran's left ear hearing acuity is within normal limits.  
As the October 2005 examination was conducted when the 
Veteran had excessive cerumen in the left ear, and subsequent 
testing fails to reflect similar findings, the Board finds 
that the results of the October 2005 audiogram are entitled 
to less probative weight with respect to the actual level of 
hearing loss in the left ear during the course of the appeal.

Based on this evidentiary posture, the preponderance of the 
evidence fails to establish that the Veteran suffers from 
hearing loss disability pursuant to 38 C.F.R. § 3.385 and the 
claim for service connection for left ear hearing loss on any 
basis is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



	B.  Initial Compensable Rating For Service-Connected 
Perforation Of The Tympanic Membrane, With Conductive Hearing 
Loss, Of The Right Ear

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 & 4.2 
(2009).  See also Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  In the December 2005 rating action in the present 
appeal, the RO 
granted service connection for perforation of the tympanic 
membrane, with conductive hearing loss, of the right ear (10 
percent, effective from May 19, 2005).  This disability 
remains so evaluated.  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

According to an applicable diagnostic code, perforation of 
the tympanic membrane warrants a noncompensable rating.  
38 C.F.R. § 4.87, DC 6211.  

Also for consideration, however, is the diagnostic code which 
evaluates hearing impairment.  According to this applicable 
rating criteria, evaluations of defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second (Hz).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) (defective hearing is rated on the basis of a 
mechanical application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  In particular, Tables VI and 
VII, as set forth in § 4.85, are used to calculate the rating 
to be assigned based on puretone threshold averages and 
percentage of speech discrimination.  38 C.F.R. § 4.85(h).  

In addition, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c), (h).  Furthermore, consideration may be 
given to exceptional hearing impairment patterns.  In 
particular, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 decibels (db) or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  

Also, when the puretone threshold is 30 db or less at 
1000 Hz, and 70 db or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

As an initial matter, the Board notes that the competent 
medical evidence does not reflect either of these exceptional 
hearing impairment patterns.  Specifically, the medical 
evidence of record does not provide audiological findings of 
puretone thresholds of 30 db or less at 1000 Hz, and 70 db or 
more at 2000 Hz, or of puretone thresholds of 55 db or more 
at 1000, 2000, 3000, and 4000 Hz, in the Veteran's right ear 
at any time during the course of the appeal.  Thus, the 
provisions of 38 C.F.R. § 4.86(a) & (b) do not apply.

During the present appeal, the Veteran has undergone multiple 
audiometric testing.  The most recent audiological study, 
which was completed in June 2009, revealed puretone 
thresholds of 40, 40, 45, 45 db in the Veteran's right ear at 
1000, 2000, 3000, and 4000 Hz.  The average of these 
thresholds was 42.5 db for his right ear.  Speech recognition 
score was 96 percent in his right ear.  

Applying 38 C.F.R. § 4.85, Table VI to these examination 
results, a numeric designation of I was shown for the 
Veteran's right ear.  [As service connection has been found 
not to be warranted for left ear hearing impairment, a 
numeric designation of I is assigned for his left ear.]  Such 
numeric designations support a noncompensable rating.  
38 C.F.R. § 4.85, Table VII.  

Also, in October 2005, the Veteran underwent an audiological 
evaluation by the same examiner who had conducted the June 
2009 examination.  The earlier 
evaluation provided puretone thresholds of 55, 40, 45, and 
45 db in his right ear at 1000, 2000, 3000, and 4000 Hz.  The 
average of these thresholds was 46.25 db, and he was found to 
have a speech recognition score of 100 percent in this ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of I was shown for the Veteran's right 
ear.  [A numeric designation of I is again assigned to his 
left ear, as any hearing impairment of his left ear has been 
found not to be service-connected.]  Such numeric 
designations support a noncompensable rating.  38 C.F.R. 
§ 4.85, Table VII.  

The June 2009 and October 2005 examiner acknowledged the 
Veteran's complaints of right ear hearing loss since the time 
of the in-service perforation to his right tympanic membrane.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(Court noted that VA had revised its hearing examination 
worksheets in April 2007 to include the effect of the 
veteran's hearing loss disability on occupational functioning 
and daily activities).  However, the examiner in the present 
appeal also found no worse than moderate right ear hearing 
impairment and only an excellent speech discrimination score.  
In any event, while the Veteran has noted he is unemployed, 
he has also indicated this is the result of downsizing.  At 
no time during the current appeal, other than during the 
period he was receiving a total rating due to convalescence 
for right ear surgery, has the Veteran specifically asserted 
that his right ear disability significantly impairs his 
employability.  See Martinak, supra. (noting that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.).  Rather, the 
Veteran has referenced other disabilities as impairing his 
employability.

Further, review of the claims folder indicates that, in May 
2006, the Veteran underwent a right tympanoplasty and 
canaloplasty.  Just one week prior to that surgical 
procedure, the Veteran underwent private audiological testing 
which the examiner noted showed mild hearing loss in his 
right ear.  A speech discrimination score was not provided at 
that time.  Of importance to the Board in this matter is the 
fact that the puretone thresholds alone do not support a 
numeric designation higher than Level 1 for the Veteran's 
right ear hearing impairment.  38 C.F.R. § 4.85, Table VIA.  

Of particular significance to the Board is the fact that at 
no time during the current appeal has the Veteran's right ear 
hearing impairment corresponded to a numeric designation 
greater than Level I.  As has been previously discussed 
herein, this numeric designation does not support a 
compensable schedular rating for any portion of the appeal 
period.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected perforation of the tympanic membrane with 
conductive hearing loss of the right ear at any time during 
the appeal period.  The provisions of 38 C.F.R. § 3.321(b)(1) 
provide that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence reflecting that the 
disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with the 
service-connected perforation of the tympanic membrane with 
conductive hearing loss of his right ear and provide for 
additional or more severe symptoms than currently shown by 
the evidence.  While the Veteran has contended he has other 
symptoms related to the right ear, the RO has specifically 
adjudicated claims for such complaints and denied service 
connection.  
Thus, those complaints cannot be considered in evaluating his 
service-connected right ear condition.  38 C.F.R. § 4.14 (the 
use of manifestations not resulting from service-connected 
disability is to be avoided).  38 C.F.R. § 4.14 (2009).  The 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
compensable rating claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for hearing loss of the left ear is 
denied.  

An initial compensable rating for perforation of the tympanic 
membrane with conductive hearing loss of the right ear is 
denied.  


REMAND

With regard to the issues of entitlement to service 
connection for thoracolumbar spine and cervical spine 
disabilities, the Board acknowledges that service treatment 
records reflect medical care for a soft tissue injury (muscle 
strain) to the Veteran's upper back after he fell on ice in 
February 1999.  Only his upper back was examined at that 
time, despite his complaints of pain along his spine towards 
the left side.  


Post-service medical records reflect, since June 2005, 
treatment for, and evaluation of, thoracolumbar spine and 
cervical spine conditions variously characterized as low back 
and neck pain, thoracolumbar and cervical spine strain, and 
bilateral spondylolyses at L5.  Following an orthopedic 
examination in October 2005, the examiner opined that "[i]t 
is a[t] . . . least as likely as not that the [Veteran's] 
cervical spine strain is secondary to . . . [his] 
thoracolumbar strain."  Importantly, however, the examiner 
did not express an opinion as to whether the Veteran's 
thoracolumbar spine and cervical spine disorders are 
associated in any way to his service, nor was a rationale 
provided.  

In light of the in-service evidence of spine complaints in 
service, the Veteran's complaints of continued low back and 
neck pain, as well as the current low back and neck 
disability diagnoses, the Board finds that a remand of these 
claims is warranted.  Specifically, on remand, the Veteran 
should be accorded a new examination to determine the 
possible relationship of any diagnosed lumbar spine and 
cervical spine disorder to service.  

Also on remand, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Additionally, the Veteran has not been accorded VCAA notice 
regarding his claim for service connection for a cervical 
spine disability.  [The letter issued to him in June 2005 
discussed only his low back and ear claims.]  Notice that 
informs the Veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date should also be 
provided on remand.  
        
Accordingly, the case is REMANDED for the following action:  

1.  Issue to the Veteran a corrective 
VCAA notice letter with regard to the 
issue of entitlement to service 
connection for a cervical spine 
disability, on a direct basis and on a 
secondary basis.  The letter should also 
advise the Veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of records of low back 
and neck treatment that the Veteran may 
have received at the VA Medical Center in 
Atlanta, Georgia since December 2009.  
Associate all such available records with 
the claims folder.  If any such reports 
are not available, that fact should be 
noted in the claims folder.  

3.  Ask the Veteran to provide the names 
and addresses of all private medical care 
providers who treated him for his back 
and neck since June 2005.  After 
obtaining the appropriate release of 
information form, procure copies of any 
records which are not duplicates of those 
already contained in the claims file.  If 
any such documents are not available, 
that fact should be noted in the claims 
file.  

4.  Then, schedule the Veteran for a VA 
examination to determine the nature of 
his low back and neck conditions and to 
obtain an opinion as to a possible 
relationship of these disorders to 
service.  The claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any low back or neck disability 
diagnosed on examination, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any such diagnosed 
disorder had its clinical onset in 
service or is otherwise related to 
active service.  Also, if the examiner 
determines that a low back disorder is 
related to service, the examiner should 
opine as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed neck disorder was caused or 
aggravated (permanently worsened beyond 
normal progression) by the diagnosed 
low back disability.  If the examiner 
finds that the neck disorder was 
aggravated by the low back disorder, 
he/she should quantify the degree of 
aggravation.  

Complete rationale should be given for 
all opinions reached.  

5.  Following completion of the above, 
re-adjudicate the claims for service 
connection for a thoracolumbar spine 
disability and for a cervical spine 
disability.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


